             Case 2:20-cv-00079-MJP Document 3 Filed 01/16/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
                           OFFICE OF THE CLERK
                                AT SEATTLE


WILLIAM M. MCCOOL
CLERK OF COURT
700 STEWART ST.
SEATTLE, WA 98101
January 16, 2020
District Court Case No.:      2:20−cv−00079−MJP
Related Case No(s).:          US BAP for the Ninth Circuit
Bankruptcy/Adversary No.:     20−1003
Case Title:                   IN RE: NORTHWEST TERRITORIAL MINT LLC
To:   Clerk, Bankruptcy Court
The District Court has received a notice of appeal. The District Court case number is
indicated above for your information.
Please forward a copy of the statement of issues, designation of record, and the Certificate
of record to us when the record required by FRBP 8007 is completed.

If completion of the record has been delayed, please advise us as to the cause of the delay
by 2/18/2020.
Sincerely,



William M. McCool, Clerk of Court


 s/ Gabriel Traber
 Deputy Clerk
